Citation Nr: 1630623	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-06 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of heat stroke.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served in active duty for training (ACDUTRA) from October 1979 to February 1980, February 2003 to March 2003, and in the Army National Guard from May 1983 to September 2003.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The evidence shows that the Veteran does not have residuals of heat stroke due to, or a result of, a disease or injury incurred during ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for residuals of heat stroke have not been met. 	 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide. 38 C.F.R. § 3.159 (2015). 

The Veteran was mailed appropriate VCAA notice in August 2010, prior to the initial November 2010 rating decision.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also explained how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thereafter, the claim was readjudicated in a statement of the case (SOC) issued in February 2012.  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran's treatment records (STRs), military personnel records and VA treatment records have been associated with the electronic claims file.

The Veteran has not been afforded a VA examination for his claim for residuals of heat stroke because there is not sufficient evidence of a current disability.  VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not contain competent evidence indicating a current disability or otherwise suggesting residuals of an in-service injury; therefore, the requirements for a VA examination are not met.  Id.

VA has satisfied its duty to notify and assist.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. See 38 C.F.R. 	 § 3.159(c) (2015).

Merits of the Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131; 38 C.F.R. 	
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran had Reserve service.  The provisions of 38 U.S.C.A. § 1110 only allow for service connection "[f]or disability resulting from personal injury suffered or disease contracted . . . in the active military, naval, and air service."  Active military, naval, and air service, in turn, includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Without a current disability, service connection may not be granted.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321   (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The evidence indicates that in July 1991, the Veteran suffered a heat stroke and was hospitalized overnight.  See the July 1991 DA Form 4700.  However, there is no competent evidence showing that the Veteran has current symptoms or residuals of the July 1991 heat stroke.  The Veteran has not described any residuals or symptoms of the heat stroke and there is no evidence of residuals of the heat stroke to establish service connection.  It is clear that the Veteran was hospitalized overnight due to the heat during ACTDUTRA. There is, however, no evidence indicating a current diagnosis of residuals related to this incident.

The Board acknowledges the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  However, as set forth, the record does not contain evidence that the Veteran reported any symptoms of residuals of heat stroke or specifically identified any residuals of heat stroke. 

In the absence of a current diagnosis or findings, service connection for residuals of heat stroke is denied.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.



ORDER

Service connection for residuals of heat stroke is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


